                            LTNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                    LUBBOCKDIVISION

TINITED STATES OF AMERICA,
  Plaintiff,

                                                            NO. 5:20-CR-006-01-H

ERNEST SALINAS, JR. (1),
     Defendant.


              ORDER ACCEPTING REPORT AND RECOMMENDATION
                 OF TIIE I,JNITED STATES MAGISTRATE JIJDGE
                        CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilry, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OX1), the undersigrred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Coun accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated March        ,2020



                                             J       WESLE         RIX
                                                     D STATES DISTRICT JUDGE
